     Case 3:20-cv-00271-MMD-WGC Document 45 Filed 06/01/20 Page 1 of 9


 1   STEVEN B. WOLFSON
     District Attorney
 2   CIVIL DIVISION
     State Bar No. 001565
 3   By: MARY-ANNE MILLER
     County Counsel
 4   State Bar No. 001419
     500 South Grand Central Pkwy., Suite 5075
 5   Las Vegas, Nevada 89155-2215
     Telephone (702) 455-4761
 6   Fax (702) 382-5178
     E-Mail: Mary-Anne.Miller@ClarkCountyDA.com
 7   Attorneys for Defendant Joseph P. Gloria

 8                            UNITED STATES DISTRICT COURT

 9                                   DISTRICT OF NEVADA

10   FAIR MAPS NEVADA, a Nevada political       )
     action committee, SONDRA COSGROVE,         )
11   DOUGLAS GOODMAN, and ROBERT                )       Case No: 3:20-cv-00271-MMD-WGC
     MACDONALD,                                 )
12                                              )
                           Plaintiffs,          )       DEFENDANT JOSEPH P. GLORIA’S
13                                              )          ANSWER TO PLAINTIFFS’
             vs.                                )       COMPLAINT FOR DECLARATORY
14                                              )        AND INJUNCTIVE RELIEF (ECF
     BARBARA CEGAVSKE, in her official )                            #1)
15   capacity as Nevada Secretary of State,     )
     JOSEPH P. GLORIA, in his official          )
16   capacity as Clark County Registrar of      )
     Voters, DEANNE SPIKULA, in her official )
17   capacity as Washoe County Registrar of     )
     Voters, KRISTINA JAKEMAN, in her           )
18   official capacity as Elko County Clerk,    )
     SADIE SULLIVAN, in her official capacity )
19   as Lander County Clerk, LACEY              )
     DONALDSON, in her official capacity as )
     Pershing County Clerk Treasurer,           )
20   VANESSA STEVENS, in her official           )
     capacity as Storey County Clerk Treasurer, )
21   NICHOLE BALDWIN, in her official           )
     capacity as White Pine County Clerk,       )
22   SANDRA MERLINO, in her official            )
     capacity as Nye County Clerk, TAMMI        )
23   RAW SPERO, in her official capacity as     )
     Humboldt County Clerk, KATHY LEWIS, )
24   in her official capacity as Douglas County )
     Clerk-Treasurer, LINDA ROTHERY, in her )
25   official capacity as Churchill Counter     )
     Clerk-Treasurer, LACINDA ELGAN, in her)
26   official capacity as Esmeralda County      )
     Clerk-Treasurer, LISA C. LLOYD, in her )
27   official capacity as Lincoln County Clerk, )
     LISA HOEHNA, in her official capacity as )
28   Eureka County Clerk, CHRISTOPHER           )

                                               1 of 9
     Case 3:20-cv-00271-MMD-WGC Document 45 Filed 06/01/20 Page 2 of 9


 1   NEPPER, in his official capacity as Mineral )
     County Clerk-Treasurer, NIKKI BRYAN, )
 2   in her official capacity as Lyon County     )
     Clerk Treasurer, and AUBRY ROWLATT, )
 3   in her official capacity as Carson City     )
     Clerk-Recorder                              )
 4                                               )
                           Defendants.           ))
 5
      DEFENDANT JOSEPH P. GLORIA’S ANSWER TO PLAINTIFFS’ COMPLAINT
 6          FOR DECLARATORY AND INJUNCTIVE RELIEF (ECF #1)

 7          COMES NOW, Defendant, JOSEPH P. GLORIA, through his attorney STEVEN B.

 8   WOLFSON, District Attorney, by MARY-ANNE MILLER, County Counsel, and in answer

 9   to Plaintiff's Complaint for Declaratory and Injunctive Relief on file herein, admits, denies

10   and alleges as follows:

11          Nature of the Action

12          1.        This Defendant is without sufficient information and knowledge upon which to

13   form a belief as to the truth of the allegations contained in Paragraphs 1, 2, and 3 of this

14   section of Plaintiffs’ Complaint and on that basis, denies each and every allegation contained

15   therein.

16          Parties

17          2.        This Defendant is without sufficient information and knowledge upon which to

18   form a belief as to the truth of the allegations contained in Paragraphs 4, 5, 6, and 7 of this

19   section of Plaintiffs’ Complaint and on that basis, denies each and every allegation contained

20   therein.

21          3.        This Defendant admits the allegations contained in Paragraphs 8, 9, 10, 11, 12,

22   13, 14, 15 16, 17, 18, 19, 20, 21, 22, 23, and 24 of this section of Plaintiffs’ Complaint.

23          Jurisdiction and Venue

24          4.        This Defendant denies the allegations contained in Paragraphs 25, 26, and 27

25   of this section of Plaintiffs’ Complaint.

26          5.        This Defendant admits that the defendants named in Paragraph 28 are county

27   officials who work in their respective counties, but this Defendant is without sufficient

28   information and knowledge upon which to form a belief as to the truth of the remaining


                                                    2 of 9
     Case 3:20-cv-00271-MMD-WGC Document 45 Filed 06/01/20 Page 3 of 9


 1   allegations contained in Paragraph 28 of this section of Plaintiffs’ Complaint and on that
 2   basis, denies each and every such allegation.
 3          6.     This Defendant denies the allegations contained in Paragraph 29 of this section
 4   of Plaintiffs’ Complaint.
 5          Factual Background – The Initiative
 6          7.     This Defendant is without sufficient information and knowledge upon which to
 7   form a belief as to the truth of the allegations contained in Paragraphs 30, 31, and 32 of this
 8   section of Plaintiffs’ Complaint and on that basis, denies each and every allegation contained
 9   therein.
10          8.     This Defendant admits the allegations contained in Paragraphs 33, 34, and 35
11   of this section of Plaintiffs’ Complaint.
12          Factual Background – The Pandemic
13          9.     This Defendant is without sufficient information and knowledge upon which to
14   form a belief as to the truth of the allegations contained in Paragraphs 36, 37, 38, 39, 40, 41,
15   42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, and 56 of this section of Plaintiffs’
16   Complaint and on that basis, denies each and every allegation contained therein.
17          Factual Background – Signature Gathering During the Pandemic
18          10.    This Defendant denies the allegations contained in Paragraphs 57, 58, 59, 60,
19   61, 62, 63 and 64 of this section of Plaintiffs’ Complaint.
20          Factual Background – Nevada and other states have taken action to protect political
            speech in light of Covid 19
21
22          11.    This Defendant admits the allegations contained in Paragraph 66 of this section
23   of Plaintiffs’ Complaint.
24          12.    This Defendant denies the allegations contained in Paragraph 67 of this section
25   of Plaintiffs’ Complaint.
26          13.    This Defendant is without sufficient information and knowledge upon which to
27   form a belief as to the truth of the allegations contained in Paragraphs 68, 69, 70, 71, and 72
28   ...


                                                   3 of 9
     Case 3:20-cv-00271-MMD-WGC Document 45 Filed 06/01/20 Page 4 of 9


 1   of this section of Plaintiffs’ Complaint and on that basis, denies each and every allegation
 2   contained therein.
 3          Financial Background – Nevada Secretary of State and the Initiative
 4          14.    This Defendant is without sufficient information and knowledge upon which to
 5   form a belief as to the truth of the allegations contained in Paragraphs 73 and 74 of this
 6   section of Plaintiffs’ Complaint and on that basis, denies each and every allegation contained
 7   therein.
 8          15.    This Defendant notes that Paragraph 75 of this section of Plaintiffs’ Complaint
 9   contains legal arguments that do not require a response.
10          Causes of Action:
11          Claim 1
12          16.    This Defendant realleges and incorporates by reference his responses to all
13   prior paragraphs of Plaintiffs’ Complaint in answer to Paragraph 76 of this section of
14   Plaintiffs’ Complaint.
15          17.    This Defendant notes that Paragraph 77 of this section of Plaintiffs’ Complaint
16   contains legal arguments that do not require a response.
17          18.    This Defendant denies the allegations contained in Paragraphs 78, 79, 80, 81,
18   82, and 83 of this section of Plaintiffs’ Complaint.
19          Claim 2:
20          19.    This Defendant realleges and incorporates by reference his responses to all
21   prior paragraphs of Plaintiff’s Complaint in answer to Paragraph 84 of this section of
22   Plaintiffs’ Complaint.
23          20.    This Defendant notes that Paragraphs 85 and 86 of this section of Plaintiffs’
24   Complaint contains legal arguments that do not require a response.
25          21.    This Defendant denies the allegations contained in Paragraphs 87, 88, 89, 90,
26   91, and 92 of this section of Plaintiffs’ Complaint.
27   ...
28   ...


                                                  4 of 9
     Case 3:20-cv-00271-MMD-WGC Document 45 Filed 06/01/20 Page 5 of 9


 1          Claim 3:
 2          22.    This Defendant realleges and incorporates by reference his responses to all
 3   prior paragraphs of Plaintiff’s Complaint in answer to Paragraph 93 of this section of
 4   Plaintiffs’ Complaint.
 5          23.    This Defendant notes that Paragraph 94 of this section of Plaintiffs’ Complaint
 6   contains legal arguments that do not require a response.
 7          24.    This Defendant denies the allegations contained Paragraphs 95, 96, 97, 98, 99,
 8   and 100 of this section of Plaintiffs’ Complaint.
 9          Claim 4:
10          25.    This Defendant realleges and incorporates by reference his responses to all
11   prior paragraphs of Plaintiff’s Complaint in answer to Paragraph 101 of this section of
12   Plaintiffs’ Complaint.
13          26.    This Defendant notes that Paragraph 102 of this section of Plaintiffs’
14   Complaint contains legal arguments that do not require a response.
15          27.    This Defendant denies the allegations contained in Paragraphs 103, 104, 105,
16   106, 107, and 108 of this section of Plaintiffs’ Complaint.
17          Claim 5:
18          28.    This Defendant realleges and incorporates by reference his responses to all
19   prior paragraphs of Plaintiff’s Complaint in answer to Paragraph 109 of this section of
20   Plaintiffs’ Complaint.
21          29.    This Defendant notes that Paragraph 110 of this section of Plaintiffs’
22   Complaint contains legal arguments that do not require a response.
23          30.    This Defendant denies the allegations contained in Paragraphs 111, 112, 113,
24   114, 115, and 116 of this section of Plaintiffs’ Complaint.
25          Claim 6:
26          31.    This Defendant realleges and incorporates by reference his responses to all
27   prior paragraphs of Plaintiff’s Complaint in answer to Paragraph 117 of this section of
28   Plaintiffs’ Complaint.


                                                  5 of 9
     Case 3:20-cv-00271-MMD-WGC Document 45 Filed 06/01/20 Page 6 of 9


 1          32.    This Defendant notes that Paragraph 118 of this section of Plaintiffs’
 2   Complaint contains legal arguments that do not require a response.
 3          33.    This Defendant denies the allegations contained in Paragraphs 119, 120, 121,
 4   122, 123, and 124 of this section of Plaintiffs’ Complaint.
 5          Claim 7:
 6          34.    This Defendant realleges and incorporates by reference his responses to all
 7   prior paragraphs of Plaintiff’s Complaint in answer to Paragraph 125 of this section of
 8   Plaintiffs’ Complaint.
 9          35.    This Defendant notes that Paragraph 126 of this section of Plaintiffs’
10   Complaint contains legal arguments that do not require a response.
11          36.    This Defendant denies the allegations contained in Paragraphs 127, 128, 129,
12   130, 131, and 132 of this section of Plaintiffs’ Complaint.
13          Claim 8
14          37.    This Defendant realleges and incorporates by reference his responses to all
15   prior paragraphs of Plaintiff’s Complaint in answer to Paragraph 133 of this section of
16   Plaintiffs’ Complaint.
17          38.    This Defendant notes that Paragraphs 134 and 135 of this section of Plaintiffs’
18   Complaint contains legal arguments that do not require a response.
19          39.    This Defendant denies the allegations contained in Paragraphs 136, 137, 138,
20   139, and 140 of this section of Plaintiffs’ Complaint.
21          Claim 9:
22          40.    This Defendant realleges and incorporates by reference his responses to all
23   prior paragraphs of Plaintiff’s Complaint in answer to Paragraph 141 of this section of
24   Plaintiffs’ Complaint.
25          41.    This Defendant notes that Paragraph 142 of this section of Plaintiffs’
26   Complaint contains legal arguments that do not require a response.
27          42.    This Defendant denies the allegations contained in Paragraphs 143, 144, 145,
28   146 and 147 of this section of Plaintiffs’ Complaint.


                                                 6 of 9
     Case 3:20-cv-00271-MMD-WGC Document 45 Filed 06/01/20 Page 7 of 9


 1          Claim 10:
 2          43.    This Defendant realleges and incorporates by reference his responses to all
 3   prior paragraphs of Plaintiff’s Complaint in answer to Paragraph 148 of this section of
 4   Plaintiffs’ Complaint.
 5          44.    This Defendant notes that Paragraph 149 of this section of Plaintiffs’
 6   Complaint contains legal arguments that do not require a response.
 7          45.    This Defendant denies the allegations contained in 150, 151, 152, 153, and 154
 8   of this section of Plaintiffs’ Complaint.
 9          Claim 11:
10          46.    This Defendant realleges and incorporates by reference his responses to all
11   prior paragraphs of Plaintiff’s Complaint in answer to Paragraph 155 of this section of
12   Plaintiffs’ Complaint.
13          47.    This Defendant notes that Paragraph 156 of this section of Plaintiffs’
14   Complaint contains legal arguments that do not require a response.
15          48.    This Defendant denies the allegations contained Paragraphs 157, 158, 159,
16   160, and 161 of this section of Plaintiffs’ Complaint.
17          Claim 12:
18          50.    This Defendant realleges and incorporates by reference his responses to all
19   prior paragraphs of Plaintiff’s Complaint in answer to Paragraph 162 of this section of
20   Plaintiffs’ Complaint.
21          51.    This Defendant notes that Paragraph 163 of this section of Plaintiffs’
22   Complaint contains legal arguments that do not require a response.
23          52.    This Defendant denies the allegations contained Paragraphs 164, 165, 166,
24   167, and 168 of this section of Plaintiffs’ Complaint.
25          Claim 13:
26          53.    This Defendant realleges and incorporates by reference his responses to all
27   prior paragraphs of Plaintiff’s Complaint in answer to Paragraph 169 of this section of
28   Plaintiffs’ Complaint.


                                                 7 of 9
     Case 3:20-cv-00271-MMD-WGC Document 45 Filed 06/01/20 Page 8 of 9


 1          54.    This Defendant admits the allegations contained in Paragraph 170 of this
 2   section of Plaintiffs’ Complaint.
 3          55.    This Defendant denies the allegations contained Paragraphs 171, 172, 173, and
 4   174 of this section of Plaintiffs’ Complaint.
 5
 6                               FIRST AFFIRMATIVE DEFENSE
 7          The Complaint fails to state a valid claim for relief against this Defendant.
 8                              SECOND AFFIRMATIVE DEFENSE
 9          Plaintiffs failed to take timely action to assert the claims in this Complaint, and relief
10   should be barred on grounds of equity.
11                               THIRD AFFIRMATIVE DEFENSE
12          The damages claimed in this Complaint are not caused by this Defendant, and relief
13   should not be ordered against him for the actions of others.
14                              FOURTH AFFIRMATIVE DEFENSE
15          This Defendant is entitled to qualified immunity for the claims asserted in the
16   Complaint.
17          Wherefore, this Defendant prays for judgment in his favor as follows:
18          1.     The Plaintiffs be awarded nothing by virtue of the Complaint in this matter;
19          2.     The Defendant be awarded his costs and fees incurred in the defense of this
20   matter; and
21          3.     For such other and further relief as to this Court seems just and proper.
22          DATED this 1st day of June, 2020.
23                                              STEVEN B. WOLFSON
                                                DISTRICT ATTORNEY
24
25                                              By: /s/Mary-Anne Miller
                                                       MARY-ANNE MILLER
26                                                     County Counsel
                                                       State Bar No. 001419
27                                                     500 South Grand Central Pkwy., Suite 5075
                                                       Las Vegas, Nevada 89155-2215
28                                                     Attorneys for Defendant Joseph P. Gloria
     ...

                                                     8 of 9
     Case 3:20-cv-00271-MMD-WGC Document 45 Filed 06/01/20 Page 9 of 9


 1                         CERTIFICATE OF ELECTRONIC SERVICE
 2          I certify that I am an employee of the Office of the Clark County District Attorney
 3   and that on this 1st day of May, 2020, I served a true and correct copy of the foregoing
 4   Defendant Joseph P. Gloria’s Answer to Plaintiffs’ Complaint for Declaratory and
 5   Injunctive Relief (ECF #1) through CM/ECF Electronic Filing system of the United States
 6   District Court for the District of Nevada (or, if necessary, by U.S. Mail, first class, postage
 7   pre-paid), upon the following:
 8     Adam Hosmer-Henner, Esq.                        Lucas Marshall Foletta, Esq.
       MCDONALD CARANO LLP                             McDONALD CARANO WILSON
 9     100 W. Liberty St., 10th Floor                  100 W. Liberty St., 10th Floor
       Reno, Nevada 89501                              Reno, Nevada 89501
10     Attorney for Plaintiff Fair Maps Nevada,        Attorney for Plaintiff Fair Maps Nevada,
       Sondra Cosgrove, Douglas Goodman and            Sondra Cosgrove, Douglas Goodman and
11     Robert MacDonald                                Robert MacDonald
       ahosmerhenner@mcdonaldcarano.com                lfoletta@mcdonaldcarano.com
12     Gregory Louis Zunino, Deputy AG                 Herbert B. Kaplan, Esq.
       Craig A. Newby, Deputy AG                       One South Sierra Street
13     NEVADA AG’S OFFICE                              Reno, Nevada 89501
       100 North Carson St.,                           Attorney for Defendant Deanne Spikula
14     Carson City, Nevada 89701                       hkaplan@da.washoecounty.us
       Attorneys for Defendant Barbara Cegavske
15     GZunino@ag.nv.gov
       cnewby@ag.nv.gov
16
       Craig R. Anderson, Esq.                         Jason D. Woodbury, District Attorney
17     Brian R. Hardy, Esq.                            CARSON CITY DISTRICT
       MARQUIS & AURBACH                               ATTORNEY’S OFFICE
18     10001 Park Run Drive                            885 E. Musser St., Suite 2030
       Las Vegas, Nevada 89145                         Carson City, Nevada 89701
19     Attorneys for Defendants Kristina Jakeman,      Attorney for Aubrey Rowlatt
       Sadie Sullivan, Lacey Donaldson, Vanessa        JWoodbury@carson.org
20     Stevens, Nichole Baldwin, Sandra Merlino,
       Tammi Rae Spero, Kathy Lewis, Linda
21     Rothery, Lacinda Elgan, Lisa Lloyd, Lisa
       Hoehna, Christopher Nepper and Nikki A.
22     Bryan
       canderson@marquisaurbach.com
23     bhardy@maclaw.com

24     K.Kevin Benson, Esq.
       BENSON LAW NEVADA
25     123 W. Nye Lane, Suite 487
       Carson City, Nevada 89706
       Attorney for Defendant Nevada Resort
26     Association PAC and Rev. Leonard Jackson
       Kevin@bensonlawnv.com
27                                                      /s/ Afeni Banks
                                                       An Employee of the Clark County
28                                                     District Attorney’s Office – Civil Division

                                                   9 of 9
